Ludelixg, C. J,
This is a suit against the sheriff of Natchitoches, for the value of a lot of cotton seized by his deputy, in January, 1871, under a writ of sequestration, in the suit of W. P. Cannon v. Thomas Bureli, and for damages for the tortious, illegal and oppressive acts of said deputy.
The defendant admits the seizure of tho cotton and the arrest of tho plaintiff; and he sots up the writ of sequestration as Ms authority for taking the cotton, and tho alleged threats of the plaintiff to resist tho seizure as his justification for arresting the plaintiff. There was a verdict in favor of the defendant, who remitted the damages allowed him, and the plaintiff has appealed. The testimony of the witnesses is conflicting on several points, hut the following facts seem to be well established:
That Thomas Burch leased a piece of laud from W. P. Cannon, for which he was to give Cannon one-half of what he raised on the laud j that Cannon advanced to him thirty-seven dollars and fifty cents tO' make the crop, and that Burch made about six thousand pounds of seed cotton. That Burch hauled tho cotton to Frazier’s plantation, aud sold and delivered it for a fair price, to Frazier,, who bought in good faith. That subsequently Cannon sued Burch for the half of the cotton and for the amount advanced, and obtained a writ of sequestration against Burch, in order to prevent him from disposing of the cotton. The writ was placed in the hands of the deputy sheriff, -who went to Frazier’s plantation to seize the cotton — aud he says he did *340seize it — and that he appointed one Ryals as keeper, who, however, refused to act as keeper for the sheriff, as he was the agent of Frazier, the plaintiff in this suit. Several days afterwards the deputy sheriff returned to the place — Frazier was then on the place — the deputy-sheriff told him he had come to take or seize the cotton belonging to Mr- Cannon. Frazier said there was no cotton there belonging to Cannon, that he had bought the cotton from Mr. Burch and ho had paid him for it, and if any one had any right to it, he could sue him lor it. The deputy sheriff persisted in seizing and taking the 'cotton, and angry words passed between them. Thu deputy sheriff swears that Frazier threatened that there would be bloodshed if any one attempted to enter the house to take the cotton. Frazier swears to the contrary. He is corroborated by several of the laborers who were present, who state they heard what passed between them. And Ryals, the agent or overseer, also declares he heard no threats of violence made by Frazier. Swan, who had come with the deputy, testifies that Frazier said the cotton should not be taken, except by force which he would not be able to resist. Thereupon, the deputy sheriff rode off, leaving Swan behind, and after nightfall he returned with from ten to fifteen men, several of them having shot-guns and some revolvers. They were noisy and boisterous, and some of them at least were under tlie influence of liquor. Frazier was sitting by a fire indoors, and he was sent for by the deputy sheriff. When he went out of his house, he was arrested by the deputy sheriff, who searched him and then placed him under guard. He was kept under arrest all night and until about noon of the following day. In the meantime the cotton was hauled off. It was ginned, baled, shipped to New Orleans by the sheriff, and sold for his account. The sheriff accounts for the proceeds of the cotton thus :
Dr.
T,o costs of suit.......................................... $150 59
To cash paid plaintiff (Cannon)............................ 152 85
Total.......................................... $303 44
Cr.
By cash on shipment of 3 bales cotton, marked S. P........ $ 85 35
By net proceeds of cotton in New Orleans................. 218 09
Total.......................................... $303 44
Thus, the half of the cotton, which Frazier had an unquestioned right to, subject only to the privilege of Cannon for $37 50, at the most, has been absorbed in paying costs in a suit to which he tos not a party. Under a writ of sequestration against Burch, property acquired in good faith by Frazier has been forcibly taken from his possession, sent out of the jurisdiction of the court and sold without an *341order of court, and the proceeds thereof has been most arbitrarily and illegally distributed by the sheriff. For protesting against the sheriff taking Ids property, without any process against him, the plaintiff was outrageously insulted and arbitrarily and illegally arrested and deprived of his liberty for about eighteen hours.
Suits in damages against sheriffs, whose duties are delicate, are cautiously entertained, lest the efficiency of the law be impaired ; but the declaration in the constitution, that “ tho right of the people to be secure in their persons, houses, papers and effects, against unreasonable searches and seisnres, shall not be violated,” would be a mockery if courts should sanction such a latitude of construction, as is invoked by the defendant for the writ under which he claims to have acted, or if they failed to inflict exemplary damages for the wanton abuse of the personal liberty and private rights of property in cases like the present. For the net proceeds of half the cotton, attorney’s fees and exemplary damages, we think the plaintiff should recover from the defendant one thousand dollars.
It is therefore ordered and adjudged that the verdict and judgment rendered thereon be set aside, and that there be judgment in favor of tho plaintiff against tho defendant for one thousand dollars and costs of both courts.
Rehearing refused.